DETAILED ACTION
Status of Application
Claims 1, 2, 4-9, 11-16, and 19-29 are examined in this application. Claims 3, 10, and 17-18 are cancelled. Claims 1, 4, 6-8, 11, 13-16, 20, 23-26, and 29 are amended. This is a Non-Final Office Action in response to Amendments and Arguments filed on 3/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 11/08/2018. It is noted, however, that applicant has filed a certified copy of the KR 1020180136466 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasiveWith respect to the 103 rejections:
	Applicant’s arguments, see p. 10-12, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 103 have been fully considered and are not persuasive. It is noted that the claim amendments introduce new matter. See 112(a) rejection for details.	Applicant argues that the prior art does not disclose the claim amendments. However, Maynard et al. discloses a branching point in a software algorithm where it is determined whether or not a message is output, that determination being based on the determination of a hand on a steering wheel and another criteria (see 103 for how the other criteria is mapped to the art). In summary, Maynard teaches not outputting a message until it is determined that a hand is not on a steering wheel, after which it is determined to output a message. It is noted that another criteria that is involved in determining to output a message is a criteria based on a radius of curvature. Sekine is merely used to father teach the technique of comparing a radius of curvature to a value to see if it is smaller than the value, after which a warning is output. This can replace the use of a radius of curvature to determine a maximum speed in Maynard or be added in addition to the aforementioned determination. Applicant does not provide arguments expressly for Claims 16 and 24 and the above response equally apply. The prior art still reads on the amendments as presented. See art rejection below.

Claim Objections
Claims 1, 8, 16, and 24 are objected to because of the following informalities:  “and one of conditions” should read “and at least one of a plurality of conditions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 16, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The limitations drawn to not outputting a warning message until the driver is determined not to hold a steering wheel and one condition is satisfied is not supported by the specification. Applicant points to Fig. 8 and the corresponding sections in the written disclosure; however, the claim requires an active suppression of an output until the above conditions are met. A negative limitation – the not outputting a warning message – requires explicit support in the specification and drawings. Merely 
Claim(s) 2-7, 9, 11-15, 19-23, and 25-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1, 8, 16, and 24, respectively, and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The 112(a) results in a 112(b) because the scope of the claims is unclear because of the lack of support in the specification; what is the intended scope of the claims? The limitations are interpreted as a software routine having a branching point where it is decided whether or not an output message should be output, that branching point being based on a determination of whether a human hand is on a steering wheel and another criterion.
Claim(s) 2-7, 9, 11-15, 19-23, and 25-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 8, 16, and 24, respectively, and for failing to cure the deficiencies listed above.	
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The claims are broader than the corresponding limitations in the independent claims. The independent claims require more specifics for outputting the warning compared to Claims 7 and 14. It is unclear what the scope is as a result. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-16, 19, 20, 22-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynard et al. (US 2019/0126926 A1) in view of Sekine (US 5,546,311).
As per Claim 1, Maynard et al. discloses a driver assistance apparatus comprising: 	an image acquisition device configured to acquire lane information of a road on which a vehicle travels ([0032, 0048]); 	a controller comprising at least one processor configured to process the lane information and to receive state information of the vehicle from at least one sensor provided in the vehicle ([0029, 0048; sensors include exterior and interior sensors]), and further configured to: ([0042, 0048]); and		cause an output device provided in the vehicle to not output a warning message prior to reaching the portion of the road ahead of the vehicle, until the driver is determined not to hold the steering wheel and one of conditions is satisfied ([0053-0054]; A message is not output in 440 unless user torque detected in 435 is not detected. Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors),	wherein the conditions include the radius of curvature of the portion of the road ([0042]; maximum speed is based on a determined radius of curvature), lateral acceleration of the vehicle exceeding a predetermined value, and the vehicle departing from a lane ([0043]; The user torque needed to maintain a lane reads on a predicting a vehicle departing a lane which reads on the limitation).	The sole difference between the prior art and the claimed invention is that Maynard et al. does not disclose that the condition determination step (predicting a lane departure) is separate from determining that a driver is not holding the steering wheel (determining a lack of torque is determining that the steering wheel is not held) or that the radius curvature of the portion of the road being smaller than a predetermined value.	However, Sekine teaches using a radius of curvature compared to a predetermined value to determine that a message should be output (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).

As per Claim 2, Maynard et al. discloses the driver assistance apparatus according to claim 1, wherein the controller determines whether autonomous steering control of the vehicle is unsafe on the portion of the road ahead of the vehicle based on the radius of curvature of the road and the state information ([0040]), and controls the output device to output the warning message prior to reaching the portion of the road ahead of the vehicle when autonomous steering control is determined to be unsafe ([0040, 0054]).
As per Claim 4, Maynard et al. discloses the driver assistance apparatus according to claim 1, wherein the controller is further configured to: 	acquire driving speed of the vehicle from the at least one sensor provided in the vehicle ([0052]).	Maynard et al. teaches determining a centripetal force and a centrifugal force, the former using road friction and a radius of curvature and the latter using vehicle speed and the radius of curvature  and issuing a warning with the purpose of ensuring that the centrifugal force does not exceed the centripetal force ([0042, 0044-0045]).	Maynard et al. does not explicitly disclose:	calculate the lateral acceleration of the vehicle based on the driving speed of the vehicle and the radius of curvature, and (See Wikipedia as a supporting reference).
As per Claim 5, Maynard et al. does not disclose the driver assistance apparatus according to claim 1, wherein the controller calculates a required steering torque value based on the lane information and the state information ([0043]), and controls the output device to output the warning message when the required steering torque value exceeds a predetermined value ([0053]; Any required torque which results in a message when the user torque is not sufficient).

As per Claim 7, Maynard et al. discloses the driver assistance apparatus according to claim 1, wherein the controller determines whether the driver holds a steering wheel based on the state information, and controls the output device to output the warning message based on whether the driver holds the steering wheel ([0053]).

As per Claim 8, Maynard et al. discloses a method of controlling a driver assistance apparatus of a vehicle, comprising: 	acquiring, by one or more sensors mounted to the vehicle, lane information of a road on which the vehicle travels ([0032, 0048]);([0029, 0032, 0048; sensors include exterior and interior sensors]); 	determining, in a controller of the driver assistance apparatus communicatively connected to the one or more sensors and at least one other sensor, a radius of curvature of a portion of the road ahead of the vehicle based on the lane information ([0042, 0048]); and 	causing, by the controller, not to output of a warning message through an output device provided in the vehicle prior to reaching the portion of the road ahead of the vehicle, until the driver is determined not to hold the steering wheel and one of conditions is satisfied ([0053-0054]; A message is not output in 440 unless user torque detected in 435 is not detected. Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors),	wherein the conditions include the radius of curvature of the portion of the road ([0042]; maximum speed is based on a determined radius of curvature), lateral acceleration of the vehicle exceeding a predetermined value, and the vehicle departing from a lane ([0043]; The user torque needed to maintain a lane reads on a predicting a vehicle departing a lane which reads on the limitation).
	The sole difference between the prior art and the claimed invention is that Maynard et al. does not disclose that the condition determination step (predicting a lane departure) is separate from determining that a driver is not holding the steering wheel (determining a lack of torque is determining that the steering wheel is not held) or that the radius curvature of the portion of the road being smaller than a predetermined value.	However, Sekine teaches using a radius of curvature compared to a predetermined value to (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).
As per Claim 9, Maynard et al. discloses the method according to claim 8, wherein the warning message is output prior to reaching the portion of the road ahead of the vehicle in response to determining that autonomous steering control of the vehicle is unsafe on the portion of the road ahead of the vehicle  ([0040, 0054]).
As per Claim 11, Maynard et al. discloses the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle further comprises: 	acquiring driving speed of the vehicle from the at least one sensor provided in the vehicle ([0052]).	Maynard et al. teaches determining a centripetal force and a centrifugal force, the former using road friction and a radius of curvature and the latter using vehicle speed and the radius of curvature  and issuing a warning with the purpose of ensuring that the centrifugal force does not exceed the centripetal force ([0042, 0044-0045]).	Maynard et al. does not explicitly disclose:	calculating the lateral acceleration of the vehicle based on the driving speed of the vehicle and (See Wikipedia as a supporting reference).
As per Claim 12, Maynard et al. discloses the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle comprises: 	calculating a required steering torque value based on the lane information and the state information ([0043]), and 	controlling the output device to output the warning message when the required steering torque value exceeds a predetermined value ([0053]; Any required torque which results in a message when the user torque is not sufficient).

As per Claim 14, Maynard et al. discloses the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle comprises: 	determining whether the driver holds a steering wheel, based on the state information; and 	controlling the output device to output the warning message based on whether the driver holds the steering wheel ([0053]).

Claim 15, Maynard et al. discloses a non-transitory computer-readable storage medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations performed by the controller of claim 8 (See mapping of the rejection of Claim 8).
As per Claim 16, Maynard et al. discloses a driver assistance system comprising: 	one or more sensors mounted to a vehicle and having a field of view in front of the vehicle ([0032, 0048]); and 	a controller comprising at least one processor communicatively coupled to the one or more sensors and to an in-vehicle sensor ([0029, 0048]; sensors include exterior and interior sensors) and configured to: 	monitor a curvature of a lane in which the vehicle travels based on sensing data received from the one or more sensors ([0042, 0048]); 	determine whether a hand of the driver is on a steering wheel based on sensing data from the in-vehicle sensor ([0053]); and 	cause an output device provided in the vehicle not to issue a driver alert until the hand of a driver is determined not to be on the steering wheel and one of conditions is satisfied ([0053-0054]; A message is not output in 440 unless user torque detected in 435 is not detected. Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors), 	wherein the conditions include the radius of curvature of the portion of the road ([0042]; maximum speed is based on a determined radius of curvature), lateral acceleration of the vehicle exceeding a predetermined value, and the vehicle departing from a lane ([0043]; The user torque needed to maintain a lane reads on a predicting a vehicle departing a lane which reads on the limitation).	The sole difference between the prior art and the claimed invention is that Maynard et al. does not disclose that the condition determination step (predicting a lane departure) is separate from determining that a driver is not holding the steering wheel (determining a lack of torque is determining that the steering wheel is not held) or that the radius curvature of the portion of the road being smaller than a predetermined value.	However, Sekine teaches using a radius of curvature compared to a predetermined value to determine that a message should be output (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).

As per Claim 19, Maynard et al. discloses the driver assistance system of claim 16, wherein the controller is further configured to: 	detect a speed of the vehicle ([0052]); 	determine a required steering torque for the vehicle based on the detected speed and monitored curvature of the lane ([0043]); and 	cause the output device to issue the driver alert based on the required steering torque exceeding a threshold when the hand of the driver is determined not to be on the steering wheel ([0053]; Any required torque which results in a message when the user torque is not sufficient).
As per Claim 20, Maynard et al. discloses the driver assistance system of claim 16, wherein the controller is further configured to: 	detect a speed of the vehicle ([0052]).	Maynard et al. teaches determining a centripetal force and a centrifugal force, the former using road friction and a radius of curvature and the latter using vehicle speed and the radius of curvature  and issuing a warning with the purpose of ensuring that the centrifugal force does not exceed the centripetal force ([0042, 0044-0045]).	Maynard et al. does not explicitly disclose:	determine the lateral acceleration of the vehicle based on the detected speed and monitored curvature of the lane; and 	cause the output device to issue the driver alert based on the determined lateral acceleration exceeding a threshold when the hand of the driver is determined not to be on the steering wheel.	However, centripetal force is defined as the mass of an object and its centripetal acceleration (i.e. lateral acceleration); therefore, it would have been obvious to use the lateral acceleration of the centripetal force in determining if an unstable condition arises as the acceleration components in both the centripetal and centrifugal forces are comparable considering the mass of the vehicle changes negligibly in the act of turning (See Wikipedia as a supporting reference).
Claim 22, Maynard et al. discloses the driver assistance system of claim 16, wherein the controller is configured to cause the output device to issue the driver alert prior to reaching a portion of the lane ahead of the vehicle having the curvature exceeding the threshold when the hand of the driver is determined not to be on the steering wheel ([0054]; Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors).

As per Claim 23, Maynard et al. discloses a vehicle comprising: 	one or more vehicle sensors communicatively connected to the controller and configured to sense the state information of the vehicle ([0032, 0048]);	the driver assistance system of claim 16, wherein the controller is configured to determine whether steering control of the vehicle is unsafe on the portion of the road ahead of the vehicle based on the state information sensed by the one or more vehicle sensors ([0053-0054]); and 	the output device communicatively coupled to the driver assistance system and configured to issue the driver alert under control of the driver assistance system ([0053]).
As per Claim 24, Maynard et al. discloses a method for providing a driver alert in a vehicle comprising: 	monitoring a curvature of a lane in which the vehicle travels based on one or more sensors mounted to the vehicle ([0042, 0048]);	determining whether a hand of the driver is on a steering wheel of the vehicle based on at least one sensor provided in the vehicle ([0053]); and 	causing, by a controller communicatively connected to the one or more sensors and the at least ([0053-0054]; A message is not output in 440 unless user torque detected in 435 is not detected. Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors), 	wherein the conditions include the radius of curvature of the portion of the road ([0042]; maximum speed is based on a determined radius of curvature), lateral acceleration of the vehicle exceeding a predetermined value, and the vehicle departing from a lane ([0043]; The user torque needed to maintain a lane reads on a predicting a vehicle departing a lane which reads on the limitation).	The sole difference between the prior art and the claimed invention is that Maynard et al. does not disclose that the condition determination step (predicting a lane departure) is separate from determining that a driver is not holding the steering wheel (determining a lack of torque is determining that the steering wheel is not held) or that the radius curvature of the portion of the road being smaller than a predetermined value.	However, Sekine teaches using a radius of curvature compared to a predetermined value to determine that a message should be output (6:22-42; Fig. 10, S34; Whenever the radius of curvature is less than a value, e.g. 300m, method moves to S35 and displays a presence of a corner, i.e. output a warning message. It is noted that S35 only depends on S34 which solely requires that the radius of curvature is less than a predetermined value).	It would have been obvious to one of ordinary skill in the art before the effective filing date of Maynard et al. to provide the aforementioned limitations taught by Sekine with the motivation of improving safety (4:45).

As per Claim 25, Maynard et al. discloses the method of claim 24, further comprising: 	detecting a speed of the vehicle ([0052]);	determining a required steering torque for the vehicle based on the detected speed and monitored curvature of the lane ([0043]); and 	causing the output device to issue the driver alert based on the required steering torque exceeding a threshold when the hand of the driver is determined not to be on the steering wheel ([0053]; Any required torque which results in a message when the user torque is not sufficient).
As per Claim 26, Maynard et al. discloses the method of claim 24, further comprising: 	detecting a speed of the vehicle ([0052]).	Maynard et al. teaches determining a centripetal force and a centrifugal force, the former using road friction and a radius of curvature and the latter using vehicle speed and the radius of curvature  and issuing a warning with the purpose of ensuring that the centrifugal force does not exceed the centripetal force ([0042, 0044-0045]).	Maynard et al. does not explicitly disclose:	determining the lateral acceleration of the vehicle based on the detected speed and monitored curvature of the lane; and 	causing the output device to issue the driver alert based on the determined lateral acceleration exceeding the predetermined value when the driver's hand is determined not to be on the steering (See Wikipedia as a supporting reference).
As per Claim 28, Maynard et al. discloses the method of claim 24, wherein the output device is caused to issue the driver alert prior to reaching a portion of the lane ahead of the vehicle having the curvature exceeding the threshold when the hand of the driver is determined not to be on the steering wheel ([0054]; Issuing the message based while driving a route reads on “prior to reaching the portion of the road ahead” since the sensors determine road data for the road ahead and the issuance of the message is based on the calculation of the road data. The issued message is relevant and in response to the conditions determined by the sensors).

As per Claim 29, Maynard et al. discloses a non-transitory computer-readable storage medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations performed by controller of claim 24 (See mapping of the rejection of Claim 24).

Claims 6, 13, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynard et al. (US 2019/0126926 A1) in view of Sekine (US 5,546,311) further in view of Kasame (US 2017/0294129 A1).
Claim 6, Maynard et al. discloses the driver assistance apparatus according to claim 1, wherein the controller determines whether the vehicle departs from the lane based on the lane information of the road, and controls the output device to output the warning message when the controller determines that the vehicle departs from the lane.	However, Kasame teaches the aforementioned limitation (at least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Kasame with the motivation of improving the safety of the system.
As per Claim 13, Maynard et al. discloses the method according to claim 8, wherein the causing output of the warning message through the output device provided in the vehicle further comprises: 	determining whether the vehicle departs from the lane, based on the lane information of the road, and 	controlling the output device to output the warning message when it is determined that the vehicle departs from the lane.	However, Kasame teaches the aforementioned limitation (at least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Kasame with the motivation of improving the safety of the system.
As per Claim 21, Maynard et al. discloses the driver assistance system of claim 16, wherein the controller is further configured to: 	cause the output device to issue the driver alert based on the monitored position of the vehicle in the lane when the hand of the driver is determined not to be on the steering wheel ([0053]; [0043] discloses that the purpose of the invention is to maintain position in the lane.	Maynard et al. does not explicitly disclose monitor a position of the vehicle in the lane having the monitored curvature.	However, Kasame teaches the aforementioned limitation (at least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Kasame with the motivation of improving the safety of the system.

As per Claim 27, Maynard et al. discloses the method of claim 24, further comprising: 	causing the output device to issue the driver alert based on the monitored position of the vehicle in the lane when the driver's hand is determined not to be on the steering wheel ([0053]; [0043] discloses that the purpose of the invention is to maintain position in the lane).	Maynard et al. does not explicitly disclose monitor a position of the vehicle in the lane having the monitored curvature.	However, Kasame teaches the aforementioned limitation (at least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard et al. to provide the aforementioned limitations taught by Kasame with the motivation of improving the safety of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619